Name: Commission Regulation (EEC) No 3814/88 of 7 December 1988 on arrangements for imports into the Community of certain textile products (category 4) originating in Indonesia
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 8 . 12. 88 Official Journal of the European Communities No L 337/ 11 COMMISSION REGULATION (EEC) No 3814/88 of 7 December 1988 on arrangements (or imports into the Community of certain textile products (category 4) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 11 thereof, Article 1 without prejudice to the provisions of Article 2, imports into the Community of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 4) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Article 2Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 23 November 1988 Indonesia was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period of three months to limit exports to the Community of products falling within category 4 to 3 723 000 pieces with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; 1 . Products referred to in Article 1 shipped from Indonesia to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Indonesia on or after 23 November 1988 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation. Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indonesia to the Community between 23 November 1988 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced : , Article 3 Whereas this quantitative limit should not prevent the importation of products covered by them shipped from Indonesia before the date of entry into force of this Regulation ; This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 270, 30. 9 . 1988 , p . 64. It shall apply until 22 February 1989 . Official Journal of the European Communities 8 . 12. 88No L 337/12 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Units Member State Quantitative limits from 23 November 1988 to 22 February 1989 Category CN code Description Third country Indonesia4 1 000 pieces Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 D F I BNL UK IRL DK GR E P EEC 862 600 465 * 956 693 7 48 13 66 13 3 723